DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9-14 merely state what trough- and peak-max modulation data are correlated with or indicate. The claims provide no further structural limitation to the claimed invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 improperly recites human tissue as part of the claimed invention. It is suggested that Applicant amend the claim to recite a plurality of sensors configured to be placed about the subject in order to remove the recitation of human tissue. Claims 2-14 are rejected due to their dependence on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al.’701 (WO 2012/154701 – cited by Applicant).
Regarding claim 1, Figure 1 of Brown et al.’701 discloses a system for monitoring consciousness of a subject experiencing anesthesia (see TITLE), the system comprising: a plurality of sensors 12 configured to be placed about the subject and configured to acquire electroencephalogram (EEG) data therefrom while the subject is receiving anesthesia (page 4, section [0023]); and at least one processor 18 configured to receive the EEG data from the plurality of sensors (page 5, section [0025]), perform a phase-amplitude coupling analysis using the received EEG data to determine a phase-amplitude frequency distribution (page 11, section [0053], page 12, section [0055], page 13, section [0061] – page 15, section [0066]), and generate a report indicative of the state of consciousness of the subject (page 5, section [0025]).
Regarding claim 6, the processor is further configured to determine a spatial distribution of phase-amplitude coupling using the received EEG data (claim 5).
Regarding claim 7, identifying the state of consciousness of the subject further comprises correlating a dose of anesthesia with the determined phase-amplitude frequency distribution (page 5, section [0026]).
Regarding claim 8, identifying the state of consciousness of the subject further comprises determining trough-max and peak-max modulation patterns (page 13, section [0061] – page 14, section [0063]).
Regarding claims 9-14, the claims merely state what the trough- and peak-max modulation data are correlated with or indicate. As the claims provide no further structural limitation to the claimed invention, Brown et al.'701 reads on the claims.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardakjian et al.’339 (US Pub No. 2013/0197339 – cited by Applicant).
Regarding claim 1, Figure 1 of Bardakjian et al.’339 discloses a sytsem for monitoring consciousness of a subject experiencing anesthesia (see TITLE and ABSTRACT), the system comprising: a plurality of sensors 26 configured to be placed about the subject and configured to acquire electroencephalogram (EEG) data therefrom while the subject is receiving anesthesia (page 2, section [0027]); and at least one processor 30 configured to receive the EEG data from the plurality of sensors (page 2, section [0029]), perform a phase-amplitude coupling analysis using the received EEG data to determine a phase-amplitude frequency distribution (page 3, section [0043], page 7, sections [0078-0080]), identify a state of consciousness of the subject using the determined phase-amplitude frequency distribution (page 4, section [0047], page 7, sections [0078-0080]), and generate a report indicative of the state of consciousness of the subject (page 2, section [0030], page 4, section [0047]).
Regarding claim 2, the processor is further configured to determine a baseline phase-amplitude frequency distribution (see Figure 9A, and page 4, section [0047]).
Regarding claim 3, identifying the state of consciousness of the subject further comprises comparing the phase-amplitude frequency distribution to the baseline phase-amplitude frequency distribution (page 4, section [0047], page 7, sections [0078-0080]).
Regarding claim 6, the processor is further configured to determine a spatial distribution of phase-amplitude coupling using the received EEG data (see Figure 9B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bardakjian et al.’339, as applied to claim 1, further in view of Brown et al.’701.
Regarding claim 7, Bardakjian et al.’339 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for correlating a dose of anesthesia with the determined phase-amplitude frequency distribution. Brown et al.’701 teaches that dose of anesthesia information may be correlated with a determined phase-amplitude frequency distribution in order to determine a patient’s state of consciousness (page 5, section [0026]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the processor of Bardakjian et al.’339 to be configured to identify the state of consciousness of the subject by correlating a dose of anesthesia with the determined phase-amplitude frequency distribution, as taught by Brown et al.’701, since it would merely applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 8, Bardakjian et al.’339 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for identifying the state of consciousness of the subject by determining trough-max and peak-max modulation patterns. Brown et al.'701 teaches identifying the state of consciousness of a subject by determining trough-max and peak-max modulation patterns (page 13, section [0061] – page 14, section [0063]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the processor of Bardakjian et al.’339 to be configured to identify the state of consciousness of the subject by determining trough-max and peak-max modulation patterns, as taught by Brown et al.’701, since it would merely applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claims 9-14, the claims merely state what the trough- and peak-max modulation data are correlated with or indicate. As the claims provide no further structural limitation to the claimed invention, Bardakjian et al.’339 reads on the claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,674,956. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-7 of U.S. Patent No. 10,674,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass all of the subject matter of the current claims. Any reference meeting the limitations set forth in claims 1-3, 6, and 7 of the US Patent would also meet the requirements of claims 1-3 and 5-8 of the current invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a system for monitoring consciousness of a subject experiencing anesthesia, the system comprising a processor configured to determine a polarity of a phase-coupling modulation associated with received EEG data, in combination with the other claimed elements.
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791